Citation Nr: 1201372	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for actinic keratoses, to include as due to herbicide exposure.

2.  Whether new and material evidence has been received to reopen a claim of service connection for chronic obstructive pulmonary disorder (COPD) to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had confirmed active duty service from January 1969 to January 1971, including service in the Republic of Vietnam and reported service from January 1971 to January 1975.  The Veteran had subsequent service in the U.S. Army Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Columbia, South Carolina that denied the issues on appeal.  

The Veteran was afforded a September 2009 RO hearing.  The hearing transcript is associated with the record.

The Board notes that in December 2003 the RO denied service connection for a skin condition, and the decision became final.  The instant claim for service connection for actinic keratosis is based on a new diagnosis (i.e., actinic keratosis), and must be adjudicated without regard to prior denials that did not consider that diagnosis. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Hence, the instant claim for service connection for actinic keratosis must be decided without regard to the prior denial of service connection for a skin condition. 

In December 2011, updated VA treatment records were added to the Veteran's Virtual VA eFolder.  These records have not been reviewed by an agency of original jurisdiction (AOJ).  However, the Veteran's representative submitted a January 2012 waiver of review by the AOJ.  The Board may consider these records in the first instance.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to service connection for a skin condition, to include actinic keratosis, and the reopened claim for service connection for a pulmonary disease, to include COPD; are remanded to the RO via the Appeals Management Center (AMC) and are discussed in the remand section of this decision.


FINDINGS OF FACT

1.  An unappealed December 2003 rating decision denied service connection for COPD as the evidence of record did not establish a nexus between such a condition and service, no new and material evidence was received within one year of the decision. 

3. The evidence received since the December 2003 rating decision denying service connection for COPD is new, in that it was not previously considered pertains to an element of the claim, the absence of which was the basis of the previous denial; and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 2003 rating decision denying service connection for COPD is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

2.  Evidence received since the December 2003 rating decision denying service connection for COPD is new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Inasmuch as the Board is reopening the claim for service connection for COPD, further assistance or notice is not required to substantiate the portion of the claim being decided.

(i) Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including psychosis, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010). 

Notwithstanding the foregoing presumption, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

(ii) Petition to reopen

Generally, a decision denying a claim, which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b) (2011).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If new and material evidence is found during this period, the decision does not become final.  Id.

In December 2003, the RO denied the Veteran's claim for service connection for COPD because there was no evidence of a nexus, including as due to herbicide exposure.  The Veteran was notified of the RO's decision but did not submit a notice of disagreement or additional evidence within a year of the decision.  The December 2003 RO decision became final.  Id.; see 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.

Evidence considered in the December 2003 RO decision included service treatment records containing no findings referable to a lung disease, including COPD.

VA treatment records showed a COPD diagnosis in August 2002.  There was no reported history prior to that time.  

Evidence received since the December 2003 RO decision includes updated VA treatments records, July 2007 VA Agent Orange examination, and the Veteran's testimony at the RO hearing.  

VA treatment records from August 2007 reflect that the Veteran had had shortness of breath for the past ten years.  He used tobacco for many years at a rate of about a pack of cigarettes per day.  He continued to smoke.  He was counseled on how to stop smoking.  The July 2007 VA Agent Orange examination showed that the Veteran continued to have COPD.  Neither the VA treatment records, nor the Agent Orange examination report suggested that COPD was related to herbicide exposure.   

At the September 2009 RO hearing, the Veteran reported that although COPD was initially diagnosed in 2001, he had experienced coughing that began in service.  He stated that he did not receive treatment for this.  He testified that no physician had ever informed him that it was related to herbicide exposure.  

The additional evidence is new in that it was not previously of record.  The hearing testimony suggests that pulmonary symptoms began in service.  This pertains to an element of the claim that was previously found to be missing-a nexus between the current disability and service.  Although the Veteran did not explicitly state that the coughing had continued since service, this was the implication of his testimony.

The record contains competent evidence of a current disability and evidence that the disability may be related to service, as such it would trigger VA's duty to provide an examination and is therefore reasonably likely to substantiate the claim.  Shade.  

In sum, the newly submitted evidence is new and material.  The petition to reopen a claim of service connection for COPD is granted.  


ORDER

New and material evidence having been received, the claim for service connection for COPD is reopened and to this extent granted.  


REMAND

The Veteran has reported that his period of active duty extended to January 1975 and the record contains a certificate of discharge showing that he was released from active service on that date.  Service only through January 1971 has been verified, and there are no service treatment records for the period since that date.  VA has an obligation to seek relevant service treatment records in a claim for compensation.  38 U.S.C.A. § 5103A(c)(1) (West 2002).

As noted above the evidence triggers VA's duty to get an examination with regard to the COPD claim.  Such an examination is needed to determine whether the current COPD is related to the coughing that reportedly began in service.

Accordingly, the case is REMANDED for the following:

1.  Attempt to verify the Veteran's period of active service.

2.  Obtain the Veteran's service treatment records for any periods of service after January 1971.  

Efforts to obtain the records should continue until the records are obtained, it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Afford the Veteran a VA examination to obtain an opinion as to whether the current COPD is related to the cough that began in service.  The examiner should review the claims folder and note such review in the examination report or addendum.  

The examiner should provide an opinion as to whether any current pulmonary disease, including COPD, at least as likely as not, is related to the cough the Veteran reportedly developed in service, or to any other disease or injury in service.

The examiner should provide reasons for this opinion.

The examiner is advised that the Veteran is competent to report observable symptoms and history, and the opinion should take his reports into account.

4.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be issued, before the case is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


